Citation Nr: 0631340	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-28 495A	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an initial (compensable) evaluation for 
sinusitis.



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1982 to 
December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that, inter alia, granted service 
connection for sinusitis and assigned an initial 
noncompensable evaluation, effective from January 1, 2003.  
The veteran disagreed with the assigned non-compensable 
rating, and this appeal ensued.

As the veteran is appealing an initial noncompensable 
evaluation assigned to his service-connected sinusitis, this 
issue has been framed as listed on the front page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).


FINDING OF FACT

The veteran has had no episodes of sinusitis since the award 
of service connection, and he has taken no antibiotics since 
discharge from service.


CONCLUSION OF LAW

The criteria for a compensable rating for sinusitis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6510 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2003 and November 2005.  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for sinusitis and 
to a compensable evaluation, what evidence and/or information 
was already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran provide any evidence 
or information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of its 
reviews, and the text of the relevant portions of the VA 
regulations.

The Board notes that the VCAA notifications did not include 
the criteria for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, once a decision awarding service connection, a 
disability rating, and an effective date has been made, as is 
the case here, VCAA notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.   Dingess, 19 Vet. App. at 490.  
Moreover, there is no question regarding effective date 
before the Board.

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in order to ascertain the severity of his 
disability.  VA has no duty to inform or assist that was 
unmet.

The veteran was service-connected for sinusitis, rated as 
non-compensable (zero percent disabling).  He has had three 
VA-provided examinations in connection with his sinusitis 
claim.  A December 2003 examiner noted that the veteran's 
sinuses were not tender, and that the veteran had a minimally 
decreased ability to breathe through his nose.  He currently 
had no rhinorrhea.

A March 2004 examiner noted that the veteran complained of 
sinus infections since 1988, and that nasal congestion 
persisted all year around.  The veteran reported taking over-
the-counter medications.  No functional impairment was noted.  
The veteran reported losing a couple of weeks at work, but 
when that occurred was not recorded.  (As discussed in the 
following paragraph, the reported lost work was in 1992.)  He 
reported getting impairing earaches during flare-ups.  X-ray 
examination revealed no air fluid levels, no opacifications, 
and normal aeration.  The examiner found no evidence of 
sinusitis, and no purulent discharge from the nose.  Nasal 
congestion was estimated to be 20-30 percent bilaterally.  

The most recent examination was given in February 2006.  The 
veteran reported stuffy head and congestion, reportedly worse 
at night.  He reported a single episode of sinusitis and 
otitis on a flight in 1992 that required him to miss 
approximately one month of work.  He again reported using 
over-the-counter medications, but had not taken antibiotics 
since leaving military service in 2002.  He reported only one 
incapacitating episode of sinusitis while in service.  
Examination revealed a nasal septum with a ridge causing 
approximately 20 percent obstruction, with slight crusting 
around the area.  Turbinates were mildly to moderately 
hypertrophied.  There were no polyps, no purulence, and no 
tenderness.  X-ray examination revealed clear sinuses, bony 
margins of the sinuses intact, and nasal septum at midline.  
The examiner diagnosed mildly deviated nasal septum with 20 
percent obstruction, and allergic rhinitis.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's sinusitis 
claim as a claim for higher evaluation of an original award, 
effective from the date of award of service connection.

The veteran's sinusitis is evaluated utilizing the rating 
criteria found at Diagnostic Code 6510.  38 C.F.R. § 4.97.  A 
non-compensable evaluation is for application when sinusitis 
is detected by x-ray only.  A 10 percent evaluation is for 
application when sinusitis results in one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A note accompanying the rating criteria defines an 
incapacitating episode as one that requires bed rest and 
treatment by a physician.   Id. 

Here, all of the evidence overwhelmingly supports a 
conclusion that a compensable evaluation for the veteran's 
service-connected sinusitis is not warranted.  None of the 
examiners reported any evidence of sinusitis or purulent 
discharge.  The February 2006 examiner reported slight 
crusting in the area of the veteran's deviated septum, but 
also noted that there had been no episodes of sinusitis in 
the past four years.  Rather than sinusitis, the veteran has 
had rhinitis with crusting, a disability that is not now 
before the Board.  

The evidence shows that the veteran had only had one 
incapacitating sinus episode, and that was years ago.  He has 
not taken any antibiotics since leaving service nearly four 
years ago.  In sum, none of the criteria for award of a 
higher, 10 percent, disability rating for the veteran's 
sinusitis has been met, and the disability picture therefor 
more nearly approximates the criteria required for the 
presently awarded non-compensable rating.


ORDER

Entitlement to an initial (compensable) evaluation for 
sinusitis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


